NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-2726-16T1
                                                                      A-2729-16T1

JEFF CARTER,

          Appellant,

v.

FRANKLIN FIRE DISTRICT NO. 1,

     Respondent.
______________________________

                    Argued December 18, 2018 – Decided March 15, 2019

                    Before Judges Rothstadt and Natali.

                    On appeal from the New Jersey Government Records
                    Council, GRC Nos. 2014-137, 2014-138, 2014-266 and
                    2014-267.

                    CJ Griffin argued the cause for appellant (Pashman
                    Stein Walder Hayden, PC, attorneys; CJ Griffin, on the
                    briefs).

                    Dominic P. DiYanni argued the cause for respondent
                    Franklin Fire District No. 1 (Eric M. Bernstein &
                    Associates, LLC, attorneys; Dominic P. DiYanni, of
                    counsel and on the brief).
            Debra A. Allen, Deputy Attorney General, argued the
            cause for respondent Government Records Council
            (Gurbir S. Grewal, Attorney General, attorney;
            Raymond R. Chance, III, Assistant Attorney General,
            of counsel; Debra A. Allen, on the brief).

PER CURIAM

      These appeals, which we consolidated for purposes of issuing a single

opinion, are from three final agency determinations by the Government Records

Council (GRC) dated April 26, 2016 and January 31, 2017, and accompanying

interim orders. Complainant Jeff Carter maintains that the GRC committed error

when it concluded he was not entitled to documents requested pursuant to the

Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, in their native

electronic format. He further argues that the certifications from the custodian

of records of the Franklin Fire District No. 1 (District) were not based on

personal knowledge, did not sufficiently detail the scope of the searches for

responsive records, and failed to confirm that the District provided all

responsive e-mails, including blind carbon copy (bcc) e-mails. After a thorough

review of the record, we affirm in part, reverse in part, and remand for further

proceedings before the GRC.




                                                                        A-2726-16T1
                                       2
                                          I.

      We detail the extensive procedural history related to Carter's two appeals

separately, as it informs our decision.

March 2014 OPRA Requests

      On March 19, 2014, Carter served two OPRA requests (March 2014

requests) upon the District seeking documents related to its purported violation

of the Open Public Meetings Act (OPMA), as alleged in a letter from the

Somerset County Prosecutor. His first request sought "[e]lectronic copies of all

e-mails" sent or received by twelve District employees or agents from January

13, 2011 to May 30, 2011, containing the terms "OPMA" and/or "effective

majority." The second March 19, 2014 request again sought "[e]lectronic copies

of all e-mails" sent or received by eleven District employees or agents regarding

audio recordings and videos that were referenced in an e-mail previously

disclosed to the District in a prior OPRA request. With respect to e-mails, both

March 2014 requests sought responsive documents in which any of the identified

individuals were "cc['d]" or "bcc['d]."

      The District determined that it needed to retain an outside IT vendor to

conduct the search for responsive documents at a cost of $120 per an hour, and

responded to the two March 2014 requests by demanding that Carter pay a


                                                                         A-2726-16T1
                                          3
special service charge before it would produce any records. Carter objected to

the imposition of a special service charge and after the District refused to waive

the fee and produce responsive documents, Carter filed two denial of access

complaints with the GRC.

      The District responded with a statement of information (SOI) form and

certification of Timothy Szymborski, the District's record custodian, in which

he explained the need for a special service charge based on a fourteen-point

analysis. He further emphasized that the use of an IT vendor was necessary, as

the District has only one employee "to perform all the administrative office

functions for the entire agency."

      The GRC consolidated Carter's March 2014 complaints and on November

10, 2014, the executive director determined that the records custodian failed to

prove "that the payment of a special service charge was reasonable and

warranted," as the requests could have been adequately completed by the

District's one employee. In an interim order, the GRC adopted these findings

and directed the District to disclose the responsive records.

      On December 24, 2014, Szymborski provided a second certification and

e-mails responsive to the March 2014 requests. On January 6, 2015 Carter




                                                                          A-2726-16T1
                                        4
objected to the District’s compliance with the GRC's interim order because the

records were provided in .pdf format, rather than in their native format.1

      On April 21, 2015, the executive director made supplemental findings and

recommendations regarding Carter's March 2014 requests, and rejected Carter’s

argument that the District did not comply because the records were produced in

.pdf format, rather than in "their original electronic state."     The executive

director explained that a public agency's disclosure of e-mails in their original

state exposes the records to alteration. The executive director also stated that

Carter did not advance a reasonable argument for disclosure in the original

format, or establish why the .pdf disclosure limited his access to the records.

The GRC adopted these findings in an April 28, 2015 interim order, and deemed

Carter a prevailing party, as it determined the District's proposed special service

charge was unreasonable. It also ordered the District to provide Carter with all

responsive records.


1
   A file in .pdf, or portable document format, is an electronic document that
"retain[s] an image of the document as it would look viewed in the original
application," and "facilitate[s] the exchange of documents between platforms
regardless of originating application by preserving the format and content." The
Sedona Conference, The Sedona Conference Glossary: E-Discovery & Digital
Information Management 341, 347 (S. Harris, 4th ed. 2010). A document is in
"native format" when in the "associated file structure defined by the original
creating application," and "may require the original application" for viewing or
searching. Id. at 341.
                                                                           A-2726-16T1
                                        5
July 2014 OPRA Requests

      On July 2, 2014, Carter filed two additional OPRA requests (July 2014

requests) relating to "ethics issues." Both July 2014 requests sought "[c]omplete

copies of any and all 'correspondence' including, but not limited to, e-mails, text

messages, letters, [and] memos . . . " sent or received by nine District employees

or agents, and relating to the Franklin Township Municipal Ethics Board.

      Specifically, the first request sought documents regarding the "appeal of

the Franklin Township's Municipal Ethics Boards' 'Resolution of Violation'

issued on April 12, 2013 in the matter of James Wickman, Docket No. 11-01."

The second request sought information regarding the "Franklin Township

Municipal Ethics Board and State of New Jersey Local Finance Board." In both

July 2014 requests, Carter "specifically requested in electronic format" all

records that existed in electronic format, such as e-mails.

       As it did with March 2014 requests, the District claimed an IT vendor

was needed to conduct the search, and notified Carter that the IT vendor

estimated it would take two hours to address Carter's requests, at a cost of $120

per hour. Carter objected to paying the special service charge and, upon the

District's refusal to waive the fee and produce responsive records , filed two

denial of access complaints with the GRC. Szymborski provided a SOI form


                                                                           A-2726-16T1
                                        6
and certification on August 11, 2014, again explaining the fourteen-point

analysis he conducted regarding the need for a special service charge.

      Carter's two July 2014 complaints were also consolidated, and on April

21, 2015, the executive director made findings and recommendations

determining that the District failed to prove that a special service charge was

reasonable and warranted. On April 28, 2015, the GRC adopted the executive

director's findings in an interim order, which directed the District to disclose

records responsive to the July 2014 requests. Additionally, the order required

the District to "provide a detailed explanation of the search conducted to locate

all forms of responsive correspondence to the OPRA requests."

      In response to the GRC's interim order, Szymborski produced District

e-mails, printed and scanned into .pdf format, responsive to Carter’s July 2014

requests and a short certification.   The executive director, in supplemental

findings and recommendations, noted that Szymborski failed to provide a

detailed explanation of his search, as required by the GRC's April 28, 2015

interim order.

      In a subsequent interim order, the GRC adopted the executive director's

findings, ordered the District to fully comply with the April 28, 2015 order, and

directed Szymborski to provide a more detailed explanation of his search for


                                                                         A-2726-16T1
                                       7
responsive e-mails. The GRC also directed the District to provide unredacted

copies of a particular e-mail for in camera review. Thereafter, on July 9, 2015,

Carter submitted a letter brief to the GRC asserting the District's disclosure of

responsive e-mails in .pdf format failed to satisfy his request to receive the

records in their "original electronic format."

      In a supplemental July 13, 2015 certification, Szymborski explained that

he searched for records responsive to the July 2014 requests by first asking all

of the District's commissioners and the one administrative employee for any

responsive text messages or records on their personal e-mail accounts. He also

requested responsive records from the District's legal counsel. He then stated

he asked the administrative employee to search the District's office files for

responsive correspondence or records. Thereafter, the District's IT consultant

searched for responsive e-mails located on the District's server. Legal counsel

then reviewed the responsive records for redaction.

      After the GRC completed its in camera examination of an unredacted

e-mail submitted by Szymborski, the executive director made supplemental

findings and recommendations regarding Carter's July 2014 requests, and

concluded that Carter failed to request the records in their "original electronic

format" and demonstrate that he was entitled to disclosure of the records "in a


                                                                         A-2726-16T1
                                        8
writable format." He added that because .pdf files are electronic, the District

complied with his request for records "in electronic format." The GRC adopted

the executive director's findings in an interim order. 2 Carter's appeals relating

to the March 2014 and July 2014 requests followed.

      On appeal, Carter maintains that Szymborski's certifications were

deficient because he did not have personal knowledge of the searches conducted

by the District's IT vendor and the District employees and, therefore, he could

not competently attest to the scope and completeness of the District's searches.

He requests that all individuals who searched for responsive records be required

to submit competent certifications attesting to the completeness of the searches.

Those supplemental certifications are also necessary, according to Carter, to

address any inherent "conflict of interest" that existed when the District

permitted requesting individuals to search their own e-mails.




2
  Carter submitted applications for attorney's fees for both his March and July
2014 requests, which the GRC granted in two separate April 26, 2016 final
decisions. After Carter sought reconsideration of both final decisions, the GRC
amended its fee awards but dismissed Carter's other arguments, as they
"rehash[ed] previously submitted arguments or posit[ed] additional arguments
from pending complaints [that were] currently before the Office of
Administrative Law." The GRC further amended the attorney's fees awards in
two January 31, 2017 final decisions. Carter does not raise any issues on appeal
regarding the attorney's fees awards.
                                                                          A-2726-16T1
                                        9
      Carter further argues that Szymborski's deficient certifications are

particularly concerning because despite the specificity of his March 2014 and

July 2014 requests, none of the produced documents contain any e-mails that

were bcc'd to, or from, any of the identified District employees. He further

explains that he could not determine whether the District produced all bcc

e-mails because it elected to provide the e-mails in .pdf format and the bcc line

is not visible on any document. Carter argues that the matter should be reversed

and remanded to require competent certifications that confirm that all responsive

e-mails, including those with cc and bcc fields, have been produced.

      Next, Carter claims that the GRC incorrectly determined he was not

entitled to the requested e-mails in their original electronic format because: 1)

he failed to "specifically request" the records in that format, 2) native electronic

records are writable and can be altered, and 3) he failed to advance a reasonable

argument for disclosure in that format.

      Specifically, he contends that he "stated with reasonable clarity that he

wanted the e-mails in their original electronic form," by requesting "[e]lectronic

copies of all e-mails" and records "in electronic format" in March 2014 and July

2014, and objected to the District's production of .pdf documents on January 6,

2015, approximately two weeks after he received the records. Additionally,


                                                                            A-2726-16T1
                                        10
Carter asserts that the unsubstantiated possibility that electronic records may be

"altered" is not grounds for denial of access because OPRA is intended to allow

wide access to government records, and fear of manipulation or alteration is not

an enumerated exemption from public access.

                                     II.

      We begin our review of the GRC's decisions by acknowledging that it "is

governed by the same standards as review of a decision by any other state

agency," Fisher v. Div. of Law, 400 N.J. Super. 61, 70 (App. Div. 2008), and is

therefore limited. In re Stallworth, 208 N.J. 182, 194 (2011). We "will not

overturn an agency's decision unless it violates express or implied legislative

policies, is based on factual findings that are not supported by substantial

credible evidence, or is arbitrary, capricious or unreasonable." Fisher, 400 N.J.

Super. at 70.

      "Our standard of review is plenary" with respect to the GRC's

interpretation of OPRA. Asbury Park Press v. Cty. of Monmouth, 406 N.J.

Super. 1, 6 (App. Div. 2009); see also O'Shea v. Twp. of W. Milford, 410 N.J.

Super. 371, 379 (App Div. 2009). "[D]eterminations about the applicability of

OPRA and its exemptions are legal conclusions . . . and are therefore subject to

de novo review." Carter v. Doe, 230 N.J. 258, 273-274 (2017). However,


                                                                          A-2726-16T1
                                       11
"under our deferential standard of review, we give weight to the GRC's

interpretation of OPRA." McGee v. Twp. of E. Amwell, 416 N.J. Super. 602,

616 (App. Div. 2010). "We do not, however, simply rubber stamp the agency's

decision." Bart v. City of Paterson Hous. Auth., 403 N.J. Super. 609, 618 (App.

Div. 2008).

      Further, when reviewing the GRC's actions here, we are mindful of the

public policy in these matters. "Any analysis of OPRA must begin with the

recognition that the Legislature created OPRA intending to make government

records 'readily accessible' to the state's citizens 'with certain exceptions[] for

the protection of the public interest.'" Gilleran v. Bloomfield, 227 N.J. 159, 170

(2016) (alteration in original) (quoting N.J.S.A. 47:1A-1). "OPRA was enacted

'to maximize public knowledge about public affairs in order to ensure an

informed citizenry and to minimize the evils inherent in a secluded process.'"

Scheeler, 448 N.J. Super. at 342 (quoting Mason v. City of Hoboken, 196 N.J.

51, 64 (2008)).

                                       III.

      With these principles in mind, and measured against the aforementioned

standard of review, we address Carter's arguments. We agree with Carter that

the GRC erred in accepting Szymborski's certifications, including his July 13,


                                                                           A-2726-16T1
                                       12
2015 certification, as compliant with the District's obligations under OPRA, as

the certifications were clearly not based on personal knowledge.

      Pursuant to N.J.S.A. 47:1A-7(b), the GRC is responsible for enforcing

OPRA and "facilit[ating] the resolution of disputes regarding access to

government records." The regulations effectuated by the GRC "establish[]

procedures for the consideration of complaints filed pursuant to [OPRA]."

N.J.A.C. 5:105-1.1. The GRC may request any party to a complaint to "produce

documents and legal certifications to the facts and/or arguments presented with

respect to matters before the [GRC]." N.J.A.C. 5:105-2.1.

      Additionally, in accordance with N.J.A.C. 5:105-2.4(a), records

custodians must submit a "completed and signed statement of information (SOI)

form . . . that details the custodians' position for each complaint filed . . . ." The

GRC is also permitted to require records custodians "to submit, within

prescribed time limits, additional information deemed necessary for the [GRC]

to adjudicate the complaint." N.J.A.C. 5:105-2.4(l). Sworn statements must be

"made on personal knowledge, setting forth only facts which are admissible in

evidence and to which the [custodian] is competent to testify." See R. 1:6-6;

North Jersey Media Grp. Inc. v. State, Office of Governor, 451 N.J. Super. 282,

300 (App. Div. 2017) (citing Rule 1:6-6, and reversing and remanding to require


                                                                              A-2726-16T1
                                         13
defendant to submit a sworn statement based on personal knowledge to explain

its search for responsive records).

      The GRC and the District assert that Szymborski's SOIs, along with his

certifications, sufficiently detail the District's search for responsive records. We

disagree.

      For example, in his July 13, 2015 certification, Szymborski attests that he

requested District employees to search their private e-mails, and that the IT

vendor conducted a search of the District's e-mail server in the presence of

counsel. Szymborski does not certify that he conducted the searches himself,

was present during the searches, or otherwise supervised the searches in any

meaningful way to permit him to competently certify, as required by Rule 1:6-6,

that all responsive e-mails were produced to Carter. Further, the SOIs do not

provide any detail as to the process and scope of the search for responsive

e-mails that would inform the July 13, 2015 certification.

      The GRC concedes that that the e-mails produced by the District, while

containing "cc" information, "do not show [bccs]." It maintains, however, that

it inferred, based on Szymborski's SOIs and certifications, "that the responsive

e-mails provided do not contain [bcc information]." It is undisputed that Carter

explicitly requested bcc e-mails in his March 2014 requests, and "all" e-mails of


                                                                            A-2726-16T1
                                        14
a defined period and subject matter in this July 2014 requests. Szymborski's

May 16, 2014 and August 11, 2014 certifications and SOIs make no specific

mention of whether the e-mails contained bccs and whether or not the District

searched for those records.

      Szymborski's December 24, 2014 certification similarly contains no

explanation regarding who searched for responsive documents or his role in that

process. Nor can we glean from that certification if Szymborski's search differed

from the delegated search described in his July 13, 2015 certification related to

the July 2014 requests. Accordingly, we conclude that the record does not

contain substantial credible evidence to support the GRC's inference that the

District searched for, and provided, responsive bcc e-mails, at a minimum. On

remand, the District should provide supplemental certifications, prepared in

accordance with Rule 1:6-6, detailing the scope of its search for documents

responsive to the March 2014 and July 2014 requests.

      In light of our requirement that on remand the District provide

certifications based on personal knowledge, it is unnecessary for us to address

Carter's conflict of interest argument. We note that Carter's claim that a conflict

of interest exists when an individual searches his or her own e-mails for

responsive records is, at best, a conclusory statement unsupported by anything


                                                                           A-2726-16T1
                                       15
in this record. Our requirement that the District provide competent certifications

should address the issue. To the extent Carter challenges any supplemental

certification, he may raise that issue with the GRC, and then us, if necessary.

                                     IV.

      Carter also contends that the GRC improperly concluded he was not

entitled to documents in their native, or original, electronic format because his

July 2014 request did not specifically seek the documents in that format. The

District interpreted Carter's requests for "electronic copies of all e-mails" and

records "in electronic format," by printing the document, scanning them into

.pdf format, and e-mailing the materials to him. We disagree with Carter that

his March 2014 and July 2014 requests sought, with "reasonable clarity,"

responsive documents in their native format, and therefore conclude that the

GRC's decision to deny Carter access to responsive materials in that format was

neither arbitrary nor capricious.

      A party seeking documents pursuant to OPRA is obligated to "identify

with reasonable clarity those documents that are desired, and a party cannot

satisfy this requirement by simply requesting all of an agency's documents."

Bent v. Twp. of Stafford Police Dep't, Custodian of Records, 381 N.J. Super.

30, 37 (App. Div. 2005). "OPRA does not authorize unbridled searches of an


                                                                          A-2726-16T1
                                       16
agency's property," ibid., that "would substantially disrupt agency operations."

N.J.S.A. 47:1A-5(g). "[T]he custodian may deny . . . [it and] . . . attempt[] to

reach a reasonable solution . . . that accommodates the interests of the requestor

and the agency." Ibid. An appropriate request must state a "specific subject

matter that [is] clearly and reasonably described with sufficient identifying

information . . . ." Burke v. Brandes, 429 N.J. Super. 169, 176 (App. Div. 2012).

      The District does not dispute that Carter's March 2014 and July 2014

requests properly identified a specific subject matter and were limited to

particularized identifiable government records by date. However, while Carter

requested the records in an electronic, rather than paper, medium, he failed to

specify the format. Nowhere in his March 2014 and July 2014 requests did he

specifically identify the electronic format for which he sought the documents or

use the words "native" and "original." Instead, he asked for "electronic copies

of all e-mails" and "records that exist in electronic format." An OPRA request

"should not require the records custodian to undertake a subjective analysis to

understand the nature of the request." Paff v. Galloway Twp., 229 N.J. 340, 355

(2017). Thus, in the absence of a specific request for documents in native or

original format, the District complied with Carter's requests for electronic

records by e-mailing him responsive documents in .pdf format.


                                                                          A-2726-16T1
                                       17
      Further, Carter improperly relies on N.J.S.A. 47:1A-5(d) to support his

argument that he was entitled to the e-mails in native format. N.J.S.A. 47:1A-

5(d), which permits a requestor "access to a government record . . . in the

medium requested," does not refer to a document's format. Rather, it refers to

producing a document in a particular medium, such as electronic, paper, or

video. See Paff, 229 N.J. at 354 ("if the record is maintained in an electronic

medium, the requestor is entitled to the document in electronic form." ). By

relying on N.J.S.A. 47:1A-5(d), Carter incorrectly conflates the medium, which

a document is transmitted and viewed, from the format, which relates to the file

structure of the original application that created the document.

      We also reject Carter's assertion that he was deprived of the opportunity

to clarify his requests to the District, as he was instead forced to file denial of

access complaints due to the District's insistence on imposing special service

charges. First, as discussed in detail above, after the GRC determined that

Carter did not have to pay a special service charge, the District properly

responded to Carter's requests by providing responsive records in .pdf format.

Second, Carter did not withdraw his requests. Rather he challenged the District's

production of .pdf documents in the context of a disputed matter before the GRC,

after the District had already expended time and resources in responding to his


                                                                           A-2726-16T1
                                       18
requests.   We conclude that it is fundamentally unfair for Carter to add a

previously undescribed format to his requests after the District had already

produced documents in an appropriate electronic format. By "clarifying" his

requests after production, the District was prevented from analyzing the requests

as amended and raising specific, rather than general objections, such as the

potential need for a special service charge to respond to requests for documents

in native format.

      However, Carter's failure to properly request documents in native format

does not excuse the District from providing responsive government records.

OPRA includes within the definition of government records, "any . . . document

. . . data processed or image processed document, information stored or

maintained electronically . . . or any copy thereof, that has been made,

maintained[,] or kept on file in the course of his or its official business . . . ."

N.J.S.A. 47:1A-1.1 (emphasis added).         It is well-settled that e-mails are

electronic records. See SSI Med. Servs., Inc. v. State Dep't of Human Servs.,

Div. of Med. Assistance & Health Servs., 146 N.J. 614, 624 n.1 (1996) ("E-mail

is a computer-to-computer version of the postal service that enables users to

send and receive messages and in some instances graphics or voice messages,

either to individual recipients or in broadcast form to larger groups."). Further,


                                                                            A-2726-16T1
                                        19
the electronically stored information "that is a part of a larger document," such

as information stored within an e-mail, is a government record. Paff, 229 N.J.

at 353. Thus, to the extent responsive government records exist only in native

format, such as any bccs at issue here, the District must produce them in .pdf

format, consistent with its previous productions. Any disputes regarding the

sufficiency of the District's supplemental productions should be addressed by

the GRC in the first instance.

      Because we agree with the GRC that Carter failed to request documents

in their native format with "reasonable clarity," we need not consider whether

the GRC abused its discretion in denying documents in their native format

because those records can be altered, or if Carter failed to advance a reasonable

argument for disclosure in that format. We also need not address the District's

concerns related to redacting documents in native format.

      To the extent we have not specifically addressed any arguments raised by

Carter, we find them without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part, reversed in part, and remanded in part. We do not retain

jurisdiction.




                                                                         A-2726-16T1
                                      20